Title: To George Washington from Colonel Philip Van Cortlandt, 24 April 1779
From: Cortlandt, Philip Van
To: Washington, George



Dr General
Rochester [Ulster County, N.Y.] 24th April 1779

Upon Consulting Colo. Cantine and several other persons to whom he refer’d me; I have Collected the following Accounts of the Roads, Distances, &ca; from Kingston to Unaxquaga, and Tioga.
The first is by the Rout of Poghkatacking, the distance by Land from Kingston landing is 55 Miles, to that place a Tolerable Waggon road at present, then by water, first Sixty Miles down the popaxten Branch to Shohakeny, then up the West Branch 16 Miles which brings you to an Indian path that leads to Unaxquago, distance 16 Miles being at present a Road for Horses, and may be made fit for Waggons altho’ several hills to Cross.
From Unaxquaga you may go to Tioga distance about 60 Miles by Water, and about Forty by Land, and will admit of a Waggon Road, at present there is only a foot path.
This Rout is supposed to be the best, the Water Carriage being down stream, except only 16 Miles from Schohakeny to the Indian path, Land Carriage 55 Miles and 16; in all 71 Miles, the rest by Water.
The next is by the way of Lagawack, which is the Worst, altho’ the nearest; having 30 Miles very bad Road at present, having several Hills to pass; It is the Opinion of Some that a Road may be made for Waggons with 300 Men in about one Month.
A third and last Rout is by the way of Pienpack, and from thence up the Delaware, to the before Mentioned Indian path, which leads to Unaxquaga. The Navigation fit for flats, or Cannoes, this Rout would be the best was it not for going against the Stream 96 Miles, which is the Distance from Pienpack to the Indian path. The land Carriage is much better than that to Poughatacking, and only 11 Miles farther—I herewith send the Routs and Distances to which I beg leave to refer.
I have just sent Major Fish with a party of Men to Popaken by the Way of Lagawack, in Order to Rout a party of Tories which I am informed are Collecting there, to Attack some part of the frontiers— Upon his Return I shall be Apprised of their Manœvers, and perhaps it will not be Improper to make an Expedition in order to Scout the Country on the Delaware from Poughkatacking to Pienpack, as there are several Torie Families living throughout that Country which Harbour the Indians, which being Approv’d of by Your Excellency will be put in Execution. I Remain with much Esteem Your Excellencys most Obt Humble Servt
Philip Cortlandt